Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Luke Y. Choi (Reg. No. 76,846) on 01/05/2022.

The application has been amended as follows: 
In claim 1, insert a new line after line 2, with the same line indentation position as line 3, with the content: --sensing a voltage of a battery by a voltage sensor;--.
In claim 1, line 3, change “a battery” to --the battery--.
In claim 1, line 4, change “a sensed voltage” to --the sensed voltage--.
In claim 19, insert a new line after line 1, with the same line indentation position as line 2, with the content: --a voltage sensor configured to sense a voltage of a battery; and--.
In claim 19
In claim 19, line 3, change “a sensed voltage” to --the sensed voltage--.


Reasons for Allowance
3.	Claims 1-13 and 19-28 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: “wherein the determined state variation of the battery includes an amount of change in a state of charge (SOC),” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Choe et al. (US 20210013731 A1; cited previously) teaches determining a voltage difference between a measured voltage and an estimated voltage estimated by an electrochemical reduced order model (ROM), so as to determine an internal state (e.g., average ion concentration) of a battery; and determining a state of charge (SOC) of the battery based on the internal state. There is no teaching or suggestion to determining an amount of change in a state of charge (SOC) using the voltage difference as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.